Citation Nr: 9934794	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-30 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
degenerative disk disease of the lumbosacral spine with 
mild fibrositis of the paravertebral muscles of the lower 
back with mild strain, effective prior to January 12, 
1994.

2. Entitlement to an evaluation in excess of 20 percent for 
degenerative disk disease of the lumbosacral spine with 
mild fibrositis of the paravertebral muscles of the lower 
back with mild strain, effective prior to May 13, 1997.

3. Entitlement to an evaluation in excess of 60 percent for 
degenerative disk disease of the lumbosacral spine with 
mild fibrositis of the paravertebral muscles of the lower 
back with mild strain, effective after May 13, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty between 
June 1942 and December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 1967 original service connection for myofibrositis of 
paravertebral muscles of the lower back was established 
effective in January 1967 and assigned a 10 percent 
evaluation.  

In September 1991 the veteran filed a claim for an increased 
evaluation which was denied by the RO, appealed to the Board, 
and subsequently remanded by the Board in February 1995.  The 
matter was again before the Board in March 1996 at which time 
the Board found that service connection for degenerative 
process of the lumbar spine was warranted.

In December 1997 the RO assigned a 20 percent evaluation, 
effective in January 1994, and a 40 percent evaluation 
effective in May 1997 for degenerative disease process of the 
lumbosacral spine with mild fibrositis of the paravertebral 
muscles of the lower back with mild strain.

In April 1999 the RO assigned a 60 percent evaluation 
effective in May 1997 for degenerative disc disease of the 
lumbosacral spine with mild fibrositis of the paravertebral 
muscles of the lower back with mild strain and granted 
entitlement to individual unemployability.
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. In September 1991 the veteran's degenerative disc disease 
of the lumbosacral spine was manifested by moderate 
functional impairment with no evidence of severe 
limitation of motion, severe recurring attacks with 
intermittent relief, atrophy or loss of muscle strength.

3. In April 1995 the veteran's degenerative disc disease of 
the lumbosacral spine was manifested by no more than 
severe disability with recurring attacks and intermittent 
relief.

4. Currently veteran's service-connected degenerative disc 
disease of the lumbosacral spine is manifested by no more 
than pronounced symptoms including left sided sciatic 
discomfort and trace left ankle jerk.  There is no 
evidence of residuals of a vertebral fracture or complete 
bony fixation (ankylosis) of the spine; or evidence 
tending to show that it was unusual, required frequent 
periods of hospitalization or caused unusual interference 
with work other than that contemplated within the 
schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation, but no higher 
for degenerative disc disease of the lumbosacral spine 
with mild fibrositis of the paravertebral muscles of the 
lower back with mild strain, effective September 11, 1991 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Codes 5292, 5293 
(1999).

2. The criteria for a 40 percent evaluation, but no higher 
for degenerative disc disease of the lumbosacral spine 
with mild fibrositis of the paravertebral muscles of the 
lower back with mild strain, effective April 4, 1995 have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Codes 5292, 5293 
(1999).

3. The criteria for an evaluation in excess of the currently 
assigned 60 percent for degenerative disc disease of the 
lumbosacral spine with mild fibrositis of the 
paravertebral muscles of the lower back with mild strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§  3.321, 4.71a, Diagnostic Codes 5292, 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


Pertinent Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

In this case, the record reflects the veteran's service-
connected degenerative disc disease of the lumbosacral spine 
with mild fibrositis of the paravertebral muscles of the 
lower back with mild strain, has been rated under the 
criteria for intervertebral disk syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  The Board notes that, 
based upon the evidence of record, alternative ratings 
criteria for degenerative arthritis and limitation of motion 
of the lumbar spine are applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5292.

The veteran may be rated under either Diagnostic Code 5292 or 
5293, but not both, as both are based upon limitation of 
motion, and to do so would constitute evaluation of identical 
manifestations of the same disability under different 
diagnoses.  Therefore the veteran will be rated under the 
diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.  38 C.F.R. § 4.7; VAOPGCPREC 36-97 (O.G.C. Prec. 
36-97).

The Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45., and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of 
38 C.F.R. §§ 4.40 and 4.45 is appropriate unless the veteran 
receives the maximum schedular evaluation.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97); Johnston v. Brown, 10 Vet. App. 80 
(1997).

The Ratings Schedule provides compensable ratings for 
intervertebral disk syndrome which is mild (10 percent), 
moderate with recurring attacks (20 percent), severe with 
recurring attacks and intermittent relief (40 percent), or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disk with little 
intermittent relief (60 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under the Ratings Schedule degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Ratings are provided for limitation of motion of the lumbar 
spine when limitation is slight (10 percent), moderate (20 
percent), and severe (40 percent).  38 C.F.R. § 4.71(a), 
Code 5292.

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date. 38 C.F.R. § 3.400(o)(2).


Background

Service medical records were negative for a back trauma 
although complaints of back pain were noted.  An April 1966 
hospital summary showed that the veteran was admitted and 
diagnosed with lumbosacral muscle strain.  June 1966 
orthopedic clinic records show an impression of transitional 
veterbra, considered a congenital condition.  A subsequent x-
ray revealed no abnormalities of the lumbar spine.  A July 
1966 follow up report indicated that the veteran underwent 
three weeks of 

physical therapy with no reoccurrence of pain.  A history of 
lumbosacral strain and recurrent back pain was noted on the 
veteran's July 1966 discharge examination.

Thereafter the veteran underwent several VA examinations 
resulting in various diagnoses: in May 1967 the diagnosis was 
myofibrositis of the paravertebral muscles of the lower back; 
in April 1972, chronic lumbosacral strain; in May 1974 lumbar 
myositis; in December 1980 mild degenerative changes; and in 
March 1989 somatic dysfunction and possible degenerative 
joint disease.


Entitlement to an evaluation in excess of 10 percent 
effective prior to January 12, 1994

The veteran's request for an increased evaluation for 
myofibrositis of the paravertebral muscles of the lower back 
was denied by the RO in April 1989.  The veteran reapplied in 
September 1991 and his claim was construed as a claim of 
service connection for degenerative disease of the 
lumbosacral spine.  In support of his claim he provided a 
report of a May 1991 CT scan reflecting a bulging disc at L4-
5 with spinal stenosis.  A clinical note dated in May 1991 
revealed limitation in forward flexion to about 60 degrees 
and side bending only about 10 degrees in each direction.  
Rotation was significantly impaired secondary to discomfort.  
He appeared neurologically intact and was able to heel/toe 
walk without difficulty, but complained of pain running down 
both legs at times.  Tenderness was noted in the sciatic 
notch area and in the area of the sacroiliac joints and L4 to 
S1 paravertebral musculature.  Deep tendon reflexes were 1+ 
at the knee and absent at the ankle.

Also provided was June 1991 correspondence from R.H.F., 
concerning review of a computed tomography (CT) scan.  It 
showed degenerative disease including lateral recess 
narrowing, the most severe at L3-4 and L4-5 levels, which was 
thought to be the cause of the veteran's leg discomfort.  The 
veteran did not want surgical treatment at that time.

The Board finds that the medical evidence, as set forth 
above, shows that the veteran's symptoms were consistent with 
a 20 percent rating due to moderate functional impairment and 
moderate limitation of motion.  38 C.F.R. § 4.40, 4.71a 
Rating Code 5292.  There was no evidence of severe limitation 
of motion, severe recurring attacks with intermittent relief 
or objective medical findings which support an evaluation in 
excess of 20 percent based upon functional loss due to pain 
on use or due to flare-ups.  Objective findings did not show 
atrophy or loss of muscle strength and there was no record of 
increased functional loss due to flare-ups.  Because the 
claim of service connection for degenerative disease of the 
lumbosacral spine was not received prior to September 11, 
1991 and the increase in back symptomatology was attributed 
to the degenerative changes, the 20 percent award should be 
from September 11, 1991.  See 38 C.F.R. § 3.400.   


Entitlement to an evaluation in excess of 20 percent 
effective prior to May 13, 1997

The veteran underwent a VA examination in October 1991.  
Subjective complaints included constant and worsening pain 
extending from the low back to the legs.  Ibuprofen and 
aspirin were used for pain relief.  Pertinent objective 
findings were as follows: the veteran could perform a limited 
foot hop bilaterally; neither extremity was favored on 
ambulation although the veteran leaned slightly forward; no 
atrophy or loss of muscular strength was found; straight leg 
raises were positive on the left and negative on the right; 
some tenderness along L4-5 was noted as was some muscle 
spasticity and tenseness in the right upper paralumbar 
region.  Forward flexion was to 60°, extension to 25°, 
rotation was 35° left and right, and lateral bending was 25° 
left and right.  The diagnoses were mild fibrositis of 
paravertebral muscles of the lower back, along with 
degenerative disc disease and degenerative osteoarthritis of 
all levels of lumbosacral spine resulting in moderate 
functional impairment.

VA outpatient reports dated in June and July 1992 show 
complaints of back pain and discomfort.  Objectively, spinal 
stenosis with nerve root compression of the lumbosacral spine 
was shown.

The notes of treatment by R.H.F., M.D. indicated that 
following laminectomy surgery for lumbar stenosis in 1992 the 
veteran experienced a temporary decrease in symptoms.  
Thereafter, until May 1997, the complaints and objective 
findings noted in the private medical records were static 
except for an improvement in leg pain following knee surgery.

In April 1995 a physical examination and review of the 
veteran's medical history was conducted by a VA fee basis 
orthopedic physician to determine whether the degenerative 
process of the lumbar spine was related to active duty.  A 
well-healed surgical incision was noted.  There was slightly 
more prominence of the paravertebral muscles to the right of 
the midline than the left.  Normal walking without impairment 
of gait was noted and heel/toe walking was possible without 
any gross weakness.  Low back range of motion was described 
as "markedly" restricted with forward flexion to 60 
degrees, hyperextension to 10 degrees, right and left lateral 
bending to 10 degrees and right and left rotation to 15 
degrees.  Neurological examination was positive for knee 
kicks on the right and positive/negative on the left.  Ankle 
jerks were positive bilaterally.  Lower extremity sensation 
to pinwheel showed no dermatome diminution bilaterally.  
Faber's sign was negative bilaterally and straight leg 
raising was to 60 degrees bilaterally with pain.  X-rays 
showed, inter alia, severe degenerative lumbosacral disc 
disease with a total laminectomy of L3-4 and partial at L2 
and S1.  The diagnosis was severe degenerative arthritis of 
the lumbosacrococcygeal spine resulting in spinal stenosis 
and a left sciatic radiation of pain.  

A private neurological consultation report dated in April 
1995 provided an impression of left sciatica, diminished left 
knee jerk and questionably diminished left ankle jerk as 
compared to the right lower extremity, with no evidence of 
active radiculopathy.

The Board finds that the medical evidence, as set forth 
above, shows that the veteran's symptoms were severe, 
consistent with a 40 percent rating due to left sciatic 
radiation of pain, diminished left knee jerk and questionably 
diminished left ankle jerk noted on April 4, 1995 
examination.  38 C.F.R. §  4.71a Rating Code 5293.  The 
veteran had loss of motion described as "markedly" 
restricted.  The evidence at this point in the record does 
not demonstrate that the symptoms were persistent, with 
little intermittent relief.  He did not exhibit more than 
severe impairment.  Ankle jerks were present and straight leg 
raising test was to 60 degrees.  


Entitlement to an evaluation in excess of 40 percent prior to 
May 13, 1997

The veteran underwent a VA examination in June 1995.  The 
examiner opined that the previous diagnoses of myofibrositis, 
sacroiliac somatic dysfunction, and fibrosis were inaccurate 
diagnoses.  The only diagnosis the examiner felt was 
supported by the record was severe degenerative joint disease 
of the low back.  No findings of physical examination are 
provided.

In September 1995 correspondence Dr. R.H.F., M.D. stated that 
the veteran was significantly disabled as a result of his 
back disability.  January 1996 correspondence indicated 
reflexes 1+ at the knee, 1+ at the ankles and plantar flexors 
were downgoing.  Later that month examination revealed that 
the veteran's posture was slightly stooped forward, and 
sensation showed no focal area of anesthesia or hypesthesia.  
In February 1996 it was noted that an MRI showed only post-
surgical findings with some disc-bulging, although without 
significant nerve root compression.  The doctor expressed his 
pleasure with the veteran's improvement in symptoms.  

A VA examination was performed in August 1996.  The veteran 
presented with complaints related to increased pain and 
stiffness.  Physical examination revealed that the veteran 
was able to walk around the examination room and dress and 
undress with some mild difficulty, but without significant 
difficulty.  Heel/toe walking was possible with some mild 
difficulty and the veteran was able to stand on each leg 
independently.  Forward flexion was 75 degrees, extension 
backward was 25 degrees, lateral flexion was approximately 15 
degrees bilaterally and rotation was 35 degrees bilaterally.  
Deep tendon reflexes were as follows: right knee 1+; left 
knee none; ankles 1+ bilaterally.  Straight leg raising in 
the sitting position was 85 degrees, in the supine position 
it was 30 degrees with apparent significant discomfort.  The 
diagnosis was subjective reports of increased back pain with 
no change in examiner previous opinion.  

A clinical note from Dr. R.H.F., M.D. dated in May 1997 shows 
that the veteran was complaining of an increase in left sided 
sciatic discomfort over the previous six to eight months.  On 
physical examination he was independent in ambulation, knee 
jerks were 1+ bilaterally, ankle jerks trace and plantar 
flexors downgoing.  A previous MRI was discussed which showed 
no focal area of nerve root compression, but moderate 
degenerative change at multiple levels.

The Board finds that the medical evidence, as set forth 
above, shows that the earliest evidence of "pronounced" 
symptomatology was May 13, 1997.  The findings of increased 
left sided sciatic discomfort and trace ankle jerks were not 
exhibited until that time.  This was the basis for the 
increased rating.  See 38 C.F.R. §  4.71a Rating Code 5293.  
This represents the maximum schedular rating and therefore 
38 C.F.R. §§ 4.40 and 4.45 are not for application.

Although the veteran argues he experiences pain and 
dysfunction as a result of his service-connected degenerative 
disc disease of the lumbosacral spine with mild fibrositis of 
the paravertebral muscles of the lower back, the Board notes 
the Court has held the provisions of 38 C.F.R. §§ 4.40, 4.45 
did not allow for a rating higher than the maximum schedular 
rating.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes the medical evidence of record does not show 
the veteran has residuals of a vertebral fracture or complete 
bony fixation (ankylosis) of the spine.  Therefore, 
consideration of entitlement to a higher rating under 
alternative diagnostic code criteria is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286.

Extraschedular Rating

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The record reflects the RO considered and 
declined to refer the veteran's case for an extraschedular 
evaluation.

The Board concurs and finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  The veteran does 
not allege, and there is no persuasive evidence of, any 
unusual or exceptional circumstances, such as or frequent 
periods of hospitalization related to this disorder, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board notes that the 
last period of hospitalization for back treatment occurred in 
1992.  Although the veteran is currently unemployed, the 
Board notes that he has established entitlement to, and is 
currently receiving benefits for individual unemployability 
as a result of service connected disabilities including 
degenerative disk disease of the lumbosacral spine with mild 
fibrositis of the paravertebral muscles of the lower back 
with mild strain.


Conclusion

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating except as specifically 
noted.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case the Board finds the evidence supports entitlement 
to a 20 percent evaluation, but no higher, effective in 
September 1991 for degenerative disk disease of the 
lumbosacral spine with mild fibrositis of the paravertebral 
muscles of the lower back with mild strain; and entitlement 
to a 40 percent evaluation, but no higher effective in April 
1995 for degenerative disk disease of the lumbosacral spine 
with mild fibrositis of the paravertebral muscles of the 
lower back with mild strain; and entitlement to a 60 percent 
evaluation, but no higher effective in May 1997 for 
degenerative disk disease of the lumbosacral spine with mild 
fibrositis of the paravertebral muscles of the lower back 
with mild strain.


ORDER

Entitlement to a 20 percent evaluation, but no higher for 
degenerative disk disease of the lumbosacral spine with mild 
fibrositis of the paravertebral muscles of the lower back 
with mild strain, effective September 11, 1991, is granted.

Entitlement to a 40 percent evaluation, but no higher, for 
degenerative disk disease of the lumbosacral spine with mild 
fibrositis of the paravertebral muscles of the lower back 
with mild strain, effective April 4, 1995, is granted.

Entitlement to an evaluation in excess of the currently 
assigned 60 percent for degenerative disk disease of the 
lumbosacral spine with mild fibrositis of the paravertebral 
muscles of the lower back with mild strain is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

